ICI MUTUAL INSURANCE COMPANY P.O. Box Burlington, Vermont 05402-0730 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY P.O. Box Burlington, Vermont 05402-0730 DECLARATIONS Item 1. Name of Insured (the "Insured") Bond Number Professionally Managed Portfolios 87054108B Principal Address: c/o US Bancorp Fund Services 615 E. Michigan Street Milwaukee, WI 53202 Item 2. Bond Period: from 12:01 a.m. on February 15, 2008 , to 12:01 a.m. on February 15, 2009, or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10 and 12 hereof: LIMIT OF LIABILITY DEDUCTIBLE AMOUNT Insuring Agreement A- FIDELITY $2,500,000 $25,000 Insuring Agreement B- AUDIT EXPENSE $50,000 $10,000 Insuring Agreement C- ON PREMISES $2,500,000 $25,000 Insuring Agreement D- IN TRANSIT $2,500,000 $25,000 Insuring Agreement E- FORGERY OR ALTERATION $2,500,000 $25,000 Insuring Agreement F- SECURITEIS $2,500,000 $25,000 Insuring Agreement G- COUNTERFEIT CURRENCY $2,500,000 $25,000 Insuring Agreement H- UNCOLLECTIBLE ITEMS OF DEPOSIST $25,000 $5,000 Insuring Agreement I- PHONE/ELECTRONIC TRANSACTIONS $2,500,000 $25,000 Item4. Offices or Premises CoveredAll the Insured's offices or other premises in existence at the time this Bond becomes effective are covered under this Bond, except the offices or other premises excluded by Rider. Offices or other premises acquired or established after the effective date of this Bond are covered subject to the terms of General Agreement A. Item 5. The liability of ICI Mutual Insurance Company (the "Underwriter") is subject to the terms of the following Riders attached hereto: Riders:1-2-3-4-5-6-7-8-9 and of all Riders applicable to this Bond issued during the Bond Period. By: /S/ Maggie Sullivan Authorized Representative Bond (12/03) INVESTMENT COMPANY BLANKET BOND ICI Mutual Insurance Company (the "Underwriter"), in consideration of an agreed premium, and in reliance upon the Application and all other information furnished to the Underwriter by the Insured, and subject to and in accordance with the Declarations, General Agreements, Provisions, Conditions and Limitations and other terms of this bond (including all riders hereto) ("Bond"), to the extent of the Limit of Liability and subject to the Deductible Amount, agrees to indemnify the Insured for the loss, as described in the Insuring Agreements, sustained by the Insured at any time but discovered during the Bond Period. INSURING AGREEMENTS A.
